      0:20-cv-02862-PJG        Date Filed 08/25/21     Entry Number 30       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Christina Lynn Doran,                          )             C/A No. 0:20-2862-PJG
                                               )
                              Plaintiff,       )
                                               )
       v.                                      )                     ORDER
                                               )
Kilolo Kijakazi, Acting Commissioner of the    )
Social Security Administration, 1              )
                                               )
                              Defendant.       )
                                               )


       AND NOW, this 25th day of August, 2021, upon consideration of the Defendant’s Motion

to Remand and with consent from the plaintiff, it is hereby ORDERED that the Defendant’s

motion is granted and this action is remanded to the Commissioner for further evaluation under

the fourth sentence of 42 U.S.C. § 405(g).



                                             __________________________________________
August 25, 2021                              Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




       1
       Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi is substituted as the
named defendant because she recently became the Acting Commissioner of Social Security.
